Case 1:20-cv-24523-KMW Document 53 Entered on FLSD Docket 11/11/2020 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

     GILEAD SCIENCES, INC.;
     GILEAD SCIENCES IRELAND UC,

                             Plaintiffs,   Civil Action No. 1:20-cv-24523-KMW
     v.

     AJC    MEDICAL     GROUP,     INC.;
     ALLIANCE MEDICAL CENTER, INC.;
     ALLIED HEALTH ORGANIZATION,
     INC.; BAIKAL MARKETING GROUP,
     INC.; A BETTER YOU WELLNESS
     CENTER,     LLC;     3RD     STEP
     RECOVERY GROUP, INC. D/B/A
     CONTINENTAL            WELLNESS
     CENTER; COMMUNITY HEALTH
     MEDICAL CENTER LLC; DOCTORS
     UNITED, INC. D/B/A DOCTORS
     UNITED     GROUP;      FLORIMED
     MEDICAL CENTER CORP.; JUAN
     JESUS    SALINA,    M.D.    CORP.;
     LABS4LESS     LLC;     PHYSICIAN
     PREFERRED     PHARMACY,       INC.;
     POSITIVE HEALTH ALLIANCE, INC.;
     PRIORITY    HEALTH       MEDICAL
     CENTER, INC.; TESTING MATTERS
     INC.;     UNITED         CLINICAL
     LABORATORY        LLC;     UNITED
     PHARMACY LLC; WELL CARE LLC;
     TAMARA        ALONSO;        JEAN
     ALEXANDRE;              CHENARA
     ANDERSON; MYRIAM AUGUSTINE;
     TWIGGI      BATISTA;        ARSEN
     BAZYLENKO; MICHAEL BOGDAN;
     BARBARA BRYANT; AUGUSTINE
     CARBON; JENNIFER JOHN CARBON;
     KHADIJAH CARBON; ALEJANDRO
     CASTRO; JOHN CATANO; JEAN
     CHARLOT;     SHONTA      DARDEN;
     ALEXANDER       EVANS;      MARIA
     FREEMAN;       JESULA       GABO;
     SHAJUANDRINE              GARCIA;
     BARBARA      GIBSON;      KERLINE
     JOSEPH; VIERGELA JOSEPH; ANDRE
Case 1:20-cv-24523-KMW Document 53 Entered on FLSD Docket 11/11/2020 Page 2 of 3




     KERR; GARY KOGAN; CASSANDRA
     LOUISSAINT; CORA MANN; NICK
     MYRTIL; IFEOMA NWOFOR; ERIK
     JOSEPH PAVAO; WILLIE PEACOCK;
     MICHAEL       PIERCE;     MICHEL
     POITEVIEN;      JEAN     RODNEY;
     TATIANA ROZENBLYUM; JUAN
     JESUS      SALINA;       DIMITRY
     SHAPOSHNIKOV;             ROMAN
     SHEKHET;     KIRILL    VESSELOV;
     MIKHAIL     VESSELOV;      TOMAS
     WHARTON,
                                   Defendants.
     _______________________________________/

                                  NOTICE OF APPEARANCE

               PLEASE TAKE NOTICE that the undersigned counsel does hereby enters his
     appearance as Lead Counsel for Defendant, Ifeoma Nwofor, and requests this Court, the
     Clerk thereof and all counsel of record to provide all further notice and copies of
     pleadings and correspondence to the address listed below.
                                        Owei Z. Belleh, Esq.
                                    The Belleh Law Group, PLLC
                    150 S. Pine Island Road Suite 300, Plantation, Florida 33324
                                       Tel/Fax: 888.450.7999;
                           eservice@bellehlaw.com; oweibellehlaw.com

                                 CERTIFICATE OF SERVICE

               I HEREBY CERTIFY that on November 11, 2020, I electronically filed the

     foregoing with the Clerk of Court using the Court’s CM/ECF system. I also hereby

     certify that the foregoing document is being served this day on all counsel of record

     identified on the Service List in the manner specified, via transmission of Notices of

     Electronic Filing generated by CM/ECF or in some other authorized manner for those

     counsel or parties who are not authorized to receive electronically Notices of Electronic

     Filing.
Case 1:20-cv-24523-KMW Document 53 Entered on FLSD Docket 11/11/2020 Page 3 of 3




                                             /s/ Owei Z. Belleh______________
                                             Owei Z. Belleh, Esq.
                                             FBN.: 617598
                                             The Belleh Law Group, PLLC
                                             Iberia Bank Financial Center
                                             150 S. Pine Island Road Suite 300
                                             Plantation, Florida 33324
                                             Tel: (888) 450-7999
                                             Eservice: eservice@bellehlaw.com
                                                     owei@bellehlaw.com
